Proceeding pursuant to CPLR article 78, to prohibit respondent Honorable William A. Kelly, a Judge of the County Court, Rockland County, from enforcing his order to remove the case entitled People v William Paul Mundhenk and Russell James Pysner from the Justice Court of the Village of New Square to the Justice Court of the Town of Orangetown.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied and the proceeding is dismissed, without costs. [See, People v Mundhenk, 141 Misc 2d 795.] Thompson, J. P., Kunzeman, Weinstein and Rubin, JJ., concur.